h UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-K ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF1934 Commission File Number 001-36818 TRACON Pharmaceuticals,Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 34-2037594 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 8910 University Center Lane, Suite700,
